Filed 04/28/19                                                  Case 19-21640                                                                     Doc 30
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21640-B
    Debora Leigh Miller-Zuranich                                                                               Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: fdis                         Page 1 of 1                          Date Rcvd: Apr 26, 2019
                                          Form ID: pdf021                    Total Noticed: 2

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 28, 2019.
    db             +Debora Leigh Miller-Zuranich,   9369 Newington Way,   Elk Grove, CA 95758-4440

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Apr 27 2019 03:49:25     Jan P. Johnson,   PO Box 1708,
                     Sacramento, CA 95812-1708
                                                                                                TOTAL: 1

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 28, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 26, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/28/19         Case Number: 2019-21640      Filed: 4/25/2019
                                            Case 19-21640                                       Doc # 27             Doc 30



                                              81,7(' 67$7(6 %$1.5837&< &2857
                                              ($67(51 ',675,&7 2) &$/,)251,$


                 ,Q UH                                             &DVH 1R   %  
                 'HERUD /HLJK 0LOOHU=XUDQLFK                     'RFNHW &RQWURO 1R
                                    'HEWRU                        'RFXPHQW 1R 
                                                                   'DWH 
                                                                   7LPH  30
                                                                   '(37 %



                                                              2UGHU


                 7KH PRWLRQ LV 25'(5(' *5$17(' IRU UHDVRQV VWDWHG LQ WKH UXOLQJ
                 DSSHQGHG WR WKH PLQXWHV


                             April 25, 2019




                 >@  0RWLRQ$SSOLFDWLRQ WR ([WHQG 'HDGOLQH WR )LOH 6FKHGXOHV RU 3URYLGH 5HTXLUHG ,QIRUPDWLRQ
                 7KH FDVH WUXVWHH DQG WKH 86 7UXVWHH KDYH EHHQ JLYHQ HOHFWURQLF QRWLFH RI WKH ([ 3DUWH 0RWLRQ DV
                 UHTXLUHG E\ )5%3  F  )LOHG E\ 'HEWRU 'HERUD /HLJK 0LOOHU=XUDQLFK NZLV
